Case 1:19-cv-00715-LO-IDD Document 31 Filed 06/14/19 Page 1 of 2 PageID# 548




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                      Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                     MOTION TO UNSEAL DOCUMENTS

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), by counsel, submits this Memorandum in

Support of its Motion to Unseal Documents, and states as follows:

       On June 12, 2019 the Court granted Plaintiff’s motion to seal: (1) Schedule A to the

Complaint, which includes a list of eBay account names used by Defendants; (2) Exhibit 2 to the

Complaint, which contains screenshots of Defendants’ Internet Store listings; (3) Exhibit 3 to the

Complaint, which contains screenshots of Defendants’ Internet Store payment pages; and (4)

Plaintiff’s memorandum of law in support of its ex parte motion for a temporary restraining

order including temporary asset restraint and expedited discovery. D.I. 25 (“Seal Order”). The

Seal Order directed Plaintiff to move to unseal those documents once the temporary restraining

order had been served on the relevant parties and the requested actions taken.

       Also, on June 07, 2019, the Court issued an Order: (i) directing PayPal, Inc. (“PayPal”) to

freeze the accounts associated with the email accounts identified in Schedule A to the Complaint;

and (ii) granting Plaintiff leave to serve expedited discovery on PayPal to determine the amounts
Case 1:19-cv-00715-LO-IDD Document 31 Filed 06/14/19 Page 2 of 2 PageID# 549




of any monies held by PayPal in association with the eBay accounts identified in Schedule A to

the Complaint, as well as any name, address, telephone number, and bank account associated

with such PayPal accounts. D.I. 22 (“Temporary Restraining Order”).

       Plaintiff has now exhausted all reasonably available avenues to effectuate the asset freeze

and expedited discovery of PayPal. Accordingly, Plaintiff no longer needs to maintain the

secrecy of the Defendants’ eBay account names or product listings.

       For the foregoing reasons, Plaintiff requests that this Court grant this Motion and any

other such relief as this Court deems proper.


Date: June 14, 2019                          /s/ Monica Riva Talley
                                            Monica Riva Talley (VSB No. 41840)
                                            Byron Pickard (VSB No. 47286)
                                            Dennies Varughese, Pharm.D. (pro hac vice)
                                            Nirav N. Desai (VSB. No. 72887)
                                            Nicholas J. Nowak (pro hac vice)
                                            Daniel S. Block (pro hac vice)
                                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                            1100 New York Ave., N.W., Suite 600
                                            Washington, DC 20005-3934
                                            Telephone No.: (202) 371-2600
                                            Facsimile No.: (202) 371-2540
                                            mtalley@sternekessler.com
                                            bpickard@sternekessler.com
                                            dvarughe@sternekessler.com
                                            ndesai@sternekessler.com
                                            nnowak@sternekessler.com
                                            dblock@sternekessler.com

                                            Attorneys for Plaintiff




                                                2
